Order entered January 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01365-CV

                UNITED MEDICAL SUPPLY COMPANY, INC., Appellant

                                               V.

                   ANSELL HEALTHCARE PRODUCTS, INC., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-02-0433-C

                                           ORDER
        The Court has before it the request of Antionette Reagor, official court reporter for the

68th Judicial District Court, for an extension of time to file the reporter’s record. The Court

GRANTS the request and ORDERS Ms. Reagor to file the reporter’s record by January 14,

2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE